Attorney Grievance Commission of Maryland v. Tamara Renee Good, Miscellaneous
Docket AG No. 66, September Term, 2014 & Miscellaneous Docket AG No. 8, September
Term, 2015

ATTORNEY DISCIPLINE – SANCTIONS – DISBARMENT – Respondent Tamara
Renee Good violated the Maryland Lawyers’ Rules of Professional Conduct (“MLRPC”)
in her capacity as a representative of Blaine White, Jeanne Delaney, Joseph Chester, Eriss
Tubman, Cynthia Lewis, and Paul Newman. Good failed to perform legal services for
clients after accepting a retainer, ignored clients’ requests for updates, abandoned
representation of clients without communication, and refused to respond to Bar Counsel
during the course of its investigation. Such conduct violated MLRPC 1.1; MLRPC 1.2(a);
MLRPC 1.3; MLRPC 1.4(a) and (b); MLRPC 1.5(a); MLRPC 1.15(a), (c), and (d);
MLRPC 1.16(d); MLRPC 8.1(b); MLRPC 8.4(a), (c), and (d); and § 10-306 of the
Maryland Code (1989, Repl. Vol. 2010), Business Occupations and Professions Article.
Taken together, Good’s violations warrant disbarment.
Circuit Court for Baltimore County
Case No.: 03-C-14-13449
Circuit Court for Baltimore County
Case No.: 03-C-15-004149

Argued: November 5, 2015                 IN THE COURT OF APPEALS

                                              OF MARYLAND


                                           Misc. Docket AG No. 66

                                            September Term, 2014

                                                      &

                                            Misc. Docket AG No. 8

                                            September Term, 2015


                                     ATTORNEY GRIEVANCE COMMISSION
                                             OF MARYLAND

                                                      v.

                                          TAMARA RENEE GOOD


                                                Barbera, C.J.
                                                Battaglia
                                                Greene
                                                Adkins
                                                McDonald
                                                Watts
                                                Harrell, Glenn T., Jr. (Retired,
                                                   Specially Assigned),

                                                    JJ.


                                             Opinion by Adkins, J.



                                           Filed: December 21, 2015
      The Attorney Grievance Commission of Maryland (“AGC”), acting through Bar

Counsel, filed two Petitions for Disciplinary or Remedial Action (“petitions”) against

Respondent Tamara Renee Good (“Good”) on August 28, 2014 and January 7, 2015. Bar

Counsel charged Good with violating the Maryland Lawyers’ Rules of Professional

Conduct (“MLRPC”) in her capacity as a representative of Blaine A. White, Jeanne P.

Delaney, Joseph A. Chester, III, Eriss Tubman, Cynthia Lewis, and Paul D. Newman.

Specifically, Bar Counsel alleged that Good violated the following rules: (1) MLRPC 1.1

(Competence); (2) MLRPC 1.2 (Scope of Representation and Allocation of Authority

Between Client and Lawyer); (3) MLRPC 1.3 (Diligence); (4) MLRPC 1.4

(Communication); (5) MLRPC 1.5 (Fees); (6) MLRPC 1.15 (Safekeeping Property); (7)

MLRPC 1.16 (Declining or Terminating Representation); (8) MLRPC 8.1 (Bar Admission

and Disciplinary Matters); and (9) MLRPC 8.4 (Misconduct). In addition, Bar Counsel

alleged that Good violated § 10-306 of the Maryland Code (1989, Repl. Vol. 2010),

Business Occupations and Professions Article.

      Pursuant to Maryland Rule 16-752(a), we referred the petitions to the Honorable

Nancy M. Purpura (“hearing judge”) of the Circuit Court for Baltimore County to conduct

an evidentiary hearing and make findings of fact and conclusions of law. Good did not

attend the hearings conducted on April 2, 2015 and August 21, 2015. Following the

hearings, Judge Purpura issued findings of fact and conclusions of law, in which she found

by clear and convincing evidence that Good violated MLRPC 1.1; MLRPC 1.2(a); MLRPC

1.3; MLRPC 1.4(a) and (b); MLRPC 1.5(a); MLRPC 1.15(a), (c), and (d); MLRPC 1.16(d);

MLRPC 8.1(b); MLRPC 8.4(a), (c), and (d); and § 10-306 of the Maryland Code, Business
Occupations and Professions Article. Neither Bar Counsel nor Good filed exceptions to

the hearing judge’s findings of fact or conclusions of law. Good did not appear before us

for oral argument as to sanction. We issued a per curiam order on November 6, 2015,

disbarring Good immediately from the practice of law. We now explain the reasons for

that order.

                  THE HEARING JUDGE’S FINDINGS OF FACT

       Tamara Good was admitted to the Maryland Bar on December 17, 2008, and

maintained a practice in Towson, Maryland. Because the petitions here arose out of six

separate client complaints, we set forth the hearing judge’s factual findings pertaining to

each client complaint.

                             Complaint of Blaine A. White

       Before retaining Good, Blaine A. White and Virlynn D. Atkinson-White (“Mr. and

Mrs. White”) failed to make three months of mortgage payments to their mortgage lender,

J.P. Morgan Chase Bank, NA (“Chase”). In May 2012, Mr. and Mrs. White retained Good

to file a lawsuit against Chase. Mr. and Mrs. White paid Good a $500 retainer fee. In

December 2012, Good filed a lawsuit against Chase in the United States District Court for

the District of Maryland and the timeline of events as found by the hearing judge followed:

              On or about March 15, 2013, [Good] filed an Amended
              Complaint and Demand for Jury Trial. On March 15, 2013,
              [Good] filed a Motion for Extension of Time to file a Response
              to Chase’s Motion to Dismiss. On March 29, 2013, Chase filed
              a Motion to Dismiss Mr. and Mrs. White’s case. On April 16,
              2013, [Good’s] Motion for Extension was denied by the court,
              although the court allowed her to submit a response by April
              17, 2013. On April 22, 2013, [Good] filed a Response to
              Chase’s Motion.


                                            2
              On April 22, 2013, Chase filed a Motion for Rule 11 Sanctions.
              [Good] did not file a response to Chase’s Motion for
              Sanctions.1

       In June 2013, Good emailed Mr. White advising him that she was awaiting the

court’s opinion. Shortly thereafter, Mr. White emailed Good requesting a status update.

Later that month, the federal judge granted Chase’s motion to dismiss the amended

complaint and Chase’s motion for sanctions, but granted the Whites’ motion for leave to

file a second amended complaint. Good, however, never filed a second amended complaint

on behalf of Mr. and Mrs. White.

       Mr. and Mrs. White were unable to reach Good and obtain status updates regarding

their case. Mr. and Mrs. White “repeatedly” attempted to telephone Good during the

summer of 2013, but she did not return their phone calls. Mr. and Mrs. White also emailed

Good in October and November 2013 requesting a status update of their case, but Good

did not respond to these requests. The hearing judge found that despite the Whites’

telephone calls and emails, Good “failed to inform Mr. and Mrs. White that their case was

dismissed or file additional pleadings on their behalf.”




       1
         Internal citations to exhibits omitted. Although the hearing judge found that “[o]n
March 15, 2013, [Good] filed a Motion for Extension of Time to file a Response to Chase’s
Motion to Dismiss,” Bar Counsel’s Petition for Disciplinary or Remedial Action states that
“[o]n or about April 15, 2013, [Good] filed a Motion to Extend Time to File
Response/Reply to Defendant’s Motion to Dismiss.” This minor inconsistency in the
record, however, does not affect our analysis as to sanction.

                                             3
                                 Complaint of Jeanne Delaney

       In June 2010, Jeanne Delaney retained Good to file a bankruptcy petition on her

behalf. During Delaney’s initial meeting with Good, she provided Good with a check in

the amount of $1,329.00 for legal services. Good’s “total attorney’s fees for Ms. Delaney’s

case, including the plan payments and the initial payment of $1,329.00 totaled $4,904.00.”

       After this meeting, the hearing judge found that:

                       On June 21, 2010, [Good] filed Ms. Delaney’s Chapter
                13 bankruptcy petition in the United States Bankruptcy Court,
                District of Maryland (Case Number 10-23937). Ms. Delaney
                continued to make Plan payments over the next three years. On
                December 20, 2013 Ms. Delaney received a notice from the
                bankruptcy court informing her that her case would be closed
                without proper discharge. [Good] failed to file the letter of
                discharge for Ms. Delaney.

                       Shortly thereafter, Ms. Delaney repeatedly attempted to
                contact [Good] to no avail. [Good] did not return Ms.
                Delaney’s phone calls. Ms. Delaney sought assistance from
                Legal Aid and was able to complete the Debtor’s Affidavit
                Requesting Discharge pro se. On January 8, 2014, Ms.
                Delaney’s bankruptcy was discharged.2

                                 Complaint of Joseph Chester

       In October 2012, Joseph Chester retained Good to file a bankruptcy petition with

the United States Bankruptcy Court, District of Maryland. Chester is retired from the

United States Postal Service and currently suffers from scleroderma and arthritis. Chester

paid Good a total of $1,481 in attorney’s fees.




       2
           Internal citations to exhibits omitted.

                                                 4
        After filing a bankruptcy petition on behalf of Chester, Good telephoned Chester at

11:00 A.M. on October 15, 2013 to inform him that he needed to be present at a hearing at

the bankruptcy court at 2:00 P.M. on the same day. Prior to October 15, 2013, Chester had

not been provided sufficient notice that his presence was necessary at the bankruptcy court.

        On October 17, 2013, the bankruptcy judge issued an order denying confirmation

of the plan with leave to amend. The order required that an amended plan be filed on or

before November 4, 2013. Good told Chester that she would be filing an amended plan

before November 4, 2013. After receiving a copy of the bankruptcy court’s order, Chester

contacted Good “repeatedly” to remind her of the court’s denying confirmation of the plan.

Nonetheless, Good failed to respond to Chester’s phone calls. Good then failed to file an

amended plan with the bankruptcy court and Chester’s case was dismissed in November

2013.

        At Good’s disciplinary hearing, Chester testified that she failed to pursue his

bankruptcy to its conclusion. The hearing judge found that “[Good’s] inaction resulted in

the near dismissal” of Chester’s bankruptcy until his new attorney began handling the

matter.

                               Complaint of Eriss Tubman

        In May 2010, Eriss Tubman retained Good to file a bankruptcy petition on her

behalf. In June 2013, Tubman met with Good and gave her $1,271 to begin the preparation

of the bankruptcy petition. Tubman paid $1,671 in total attorney’s fees and filing fees for

the bankruptcy. In September 2013, Good informed Tubman that she was having family




                                             5
problems that prevented her from filing the bankruptcy petition. Later that month, Good

filed the petition.

       After the petition was filed, Tubman attended the meeting of creditors in October

2013. Good contacted Tubman in November 2013 and told her that she did not have to

attend the confirmation hearing later that month. Tubman then attempted to contact Good

on several occasions over a nine month period, but Good did not reply to these voicemail

requests for information. In June 2014, Tubman sent Good a termination letter informing

her that she had “called her several times a month since our last face to face meeting which

was with the creditors” and wrote that their last telephone conversation had been on

November 11, 2013.       Tubman also filed a complaint with the Attorney Grievance

Commission in June 2014.

       Bar Counsel sent Good two letters in July 2014 regarding Tubman’s complaint, but

Good never replied to either of these letters. In September 2014, Good filed a motion to

withdraw with the bankruptcy court. Good, however, did not provide Tubman with notice

that she was withdrawing from her case.

                              Complaint of Cynthia Lewis

       Good met with Cynthia Lewis in 2012 to discuss Lewis’s legal options related to

her financial situation. In September 2013, Good filed a bankruptcy petition on behalf of

Lewis. Lewis agreed to pay Good $3,000 in attorney’s fees and filing fees under the

retainer agreement. Lewis attended the meeting of creditors in October 2013 and her

repayment plan was confirmed by the bankruptcy court in December 2013.




                                             6
      The hearing judge found that “[Good] failed to respond to Ms. Lewis’s requests for

information concerning her case.” In June 2014, Lewis sent Good a letter regarding the

status of her bankruptcy case and sent a second letter regarding Good’s lack of

communication. Good did not respond to either of these letters. In addition, the U.S.

bankruptcy trustee wrote to Lewis that she had been unable to contact Good. Lewis was

unable to retain new counsel for her bankruptcy matter because of her financial situation.

      During AGC’s investigation of Lewis’s complaint, Good was similarly

unresponsive:

               On July 24, 2014, Bar Counsel sent [Good] a letter notifying
               her of Ms. Lewis’s complaint. [Good] failed to respond to Bar
               Counsel’s initial letter. On August 13, 2014, Bar Counsel sent
               [Good] a second letter notifying her of Ms. Lewis’s complaint.
               [Good] failed to respond to Bar Counsel’s second letter.3

                                 Complaint of Paul Newman

      In March 2009, Paul Newman, a disabled retiree, retained Good to file a patent

application with the United States Patent and Trademark Office (“USPTO”) and paid

$2,500 in total attorney’s fees.4 Newman provided Good with original drawings of his

design for her to file with his application. Although Good initially communicated with

Newman, the hearing judge found that he later experienced difficulty contacting Good:

                     [Good] provided invoices to Mr. Newman related to her
               purported work on Mr. Newman’s USPTO application for

      3
          Internal citations to exhibits omitted.
      4
        From 2010 to 2011, Good also represented Newman in a matter involving the
Equal Employment Opportunity Commission. The hearing judge in this attorney discipline
proceeding noted that the Equal Employment Opportunity Commission matter “was
eventually dismissed.”

                                                7
                work performed in 2009. In 2009, [Good] initially contacted
                Mr. Newman on a regular basis, but later ceased all
                communication sometime in 2013.

                       Beginning in 2009 through 2013, Mr. Newman
                continued to contact [Good] to arrange meetings with her, but
                she cancelled each of their scheduled meetings.5

       In September 2014, Bar Counsel sent Good two letters notifying her of Newman’s

complaint, but she failed to respond to either of these letters. Notably, the hearing judge

also found that Good has neither provided Newman a refund of attorney’s fees for the

patent application nor returned copies of his original drawings.

                  THE HEARING JUDGE’S CONCLUSIONS OF LAW

       From the facts of the six complaints, the hearing judge concluded that Good violated

MLRPC 1.1; 1.2(a); 1.3; 1.4(a) and (b); 1.5(a); 1.15(a), (c), and (d); 1.16(d); 8.1(b); and

8.4(a), (c), and (d). The hearing judge also decided that Good violated § 10-306 of the

Maryland Code, Business Occupations and Professions Article.

                                            Rule 1.16

       MLRPC 1.1 requires that an attorney provide competent representation. As to

Blaine White’s complaint, the hearing judge found that “[Good] failed to accomplish what

she was hired for: to complete the prosecution of [] White’s [sic] case against Chase.” The



       5
           Internal citations to exhibits omitted.
       6
           Rule 1.1 Competence
                A lawyer shall provide competent representation to a client.
                Competent representation requires the legal knowledge, skill,
                thoroughness and preparation reasonably necessary for the
                representation.

                                                 8
judge concluded that Good’s failure to file a second amended complaint after the district

judge granted Chase’s motion to dismiss constituted a lack of thoroughness and supported

a violation of Rule 1.1.

       The judge also determined that Good failed to provide competent representation of

Joseph Chester when she failed to file an amended plan, which “largely led” to the

dismissal of Chester’s bankruptcy proceeding. The judge stated that this “inaction”

violated Rule 1.1.

       Regarding the complaints of Eriss Tubman, Cynthia Lewis, and Paul Newman, the

hearing judge wrote:

                      Competency includes, “at a minimum, the attorney’s
              presence at any court proceeding for which he or she was
              retained, absent an acceptable explanation for that attorney’s
              absence.” Attorney Grievance Commission v. Harris, 366 Md.
              376, 403, 784 A.2d 516, 531 (2001); see Attorney Grievance
              Commission v. De La Paz, 418 Md. at 534, 553-54, 16 A.3d at
              181, 193 (2011) (finding that an attorney violated MLRPC 1.1
              when he failed to appear before the court in his client’s case).
              If an attorney “fails to act or acts in an untimely manner,
              resulting in harm to his or her client,” generally this Court finds
              a violation of MLRPC 1.1. Attorney Grievance Commission v.
              Thomas, 440 Md. 523, 551, 103 A.3d 629, 646-647 (2014).

                     [Good] failed to provide competent representation to
              both Ms. Tubman and Ms. Lewis in that she failed to continue
              to represent them during their Chapter 13 bankruptcy
              proceedings despite their requests for information. [Good]
              failed to act with the requisite legal knowledge, skill,
              thoroughness, and preparation reasonably necessary for the
              representation thereby violating RPC 1.1.

                     [Good] also violated RPC 1.1 for Mr. Newman’s case.
              [Good] did little to no discernable work on Mr. Newman’s case
              after she was retained to file his USPTO application.
              Respondent’s conduct supports a violation of RPC 1.1


                                              9
                                      Rule 1.2(a)7

      MLRPC 1.2(a) requires that an attorney abide by a client’s decisions concerning the

objectives of the representation and, when appropriate, consult with the client as to the

means by which those objectives are to be pursued. Addressing Blaine White’s complaint,

the hearing judge concluded that Good violated Rule 1.2(a) when she failed to “fully




      Rule 1.2 Scope of Representation and Allocation of Authority Between Client
      7

and Lawyer
           (a) Subject to paragraphs (c) and (d), a lawyer shall abide by a
           client’s decisions concerning the objectives of the
           representation and, when appropriate, shall consult with the
           client as to the means by which they are to be pursued. A
           lawyer may take such action on behalf of the client as is
           impliedly authorized to carry out the representation. A lawyer
           shall abide by a client’s decision whether to settle a matter. In
           a criminal case, the lawyer shall abide by the client’s decision,
           after consultation with the lawyer, as to a plea to be entered,
           whether to waive jury trial and whether the client will testify.
           (b) A lawyer’s representation of a client, including
           representation by appointment, does not constitute an
           endorsement of the client’s political, economic, social or moral
           views or activities.
           (c) A lawyer may limit the scope of the representation in
           accordance with applicable Maryland rules if (1) the limitation
           is reasonable under the circumstances, (2) the client gives
           informed consent, and (3) the scope and limitations of any
           representation, beyond an initial consultation or brief advice
           provided without a fee, are clearly set forth in a writing,
           including any duty on the part of the lawyer under Rule 1-324
           to forward notices to the client.
           (d) A lawyer shall not counsel a client to engage, or assist a
           client, in conduct that the lawyer knows is criminal or
           fraudulent, but a lawyer may discuss the legal consequences of
           any proposed course of conduct with a client and may counsel
           or assist a client to make a good faith effort to determine the
           validity, scope, meaning or application of the law.

                                           10
prosecute the White’s [sic] case with their informed consent.” The judge also found a

violation of Rule 1.2(a) when Good failed to file papers seeking discharge for Jeanne

Delaney in her bankruptcy proceeding. In addition, the hearing judge determined that

Good violated Rule 1.2(a) when she failed to file an amended petition on behalf of Joseph

Chester after he “repeatedly asked” her to do so. The judge wrote that Good “continually

ignored [Chester’s] entreaties to assist him” and that this conduct supported a violation of

Rule 1.2(a).

       The hearing judge concluded that Good’s failure “to fully execute her clients’

objectives” and her actions while representing Eriss Tubman, Cynthia Lewis, and Paul

Newman constituted a violation of Rule 1.2(a). The judge pointed to Good’s failure to

provide Tubman with information concerning her bankruptcy as well as her decision to

withdraw from Tubman’s case without first consulting her client as support for a Rule 1.2

violation.     The hearing judge highlighted Good’s failure to respond to requests for

information by Lewis and her performing almost no legal services concerning Newman’s

patent application as additional violations of Rule 1.2.

                                         Rule 1.38

       MLRPC 1.3 stipulates that a “lawyer shall act with reasonable diligence and

promptness in representing a client.” The hearing judge concluded that Good’s failure to

file a response to Chase’s motion to dismiss within the time specified by the court, failure



       8
           Rule 1.3 Diligence
                A lawyer shall act with reasonable diligence and promptness
                in representing a client.

                                             11
to respond to Chase’s motion for sanctions, and failure to inform the Whites that they had

leave to file a second amended complaint before she “abandon[ed]” their case constituted

a violation of Rule 1.3. The judge determined that Good also violated Rule 1.3 when she

failed to file papers seeking discharge, which “could have resulted in the dismissal” of

Jeanne Delaney’s bankruptcy.

       Further, the hearing judge found that Good failed to represent Joseph Chester with

reasonable diligence and promptness when she failed to file an amended plan as ordered

by the bankruptcy court, which resulted in the dismissal of Chester’s bankruptcy. The

judge also concluded that Good violated Rule 1.3 when she initially filed bankruptcy

petitions on behalf of Eriss Tubman and Cynthia Lewis but “failed to complete the

representation.” Finally, the judge cited Good’s deficient representation of Paul Newman

in his patent application as another violation of Rule 1.3.

                                     Rule 1.4(a) and (b)9

       MLRPC 1.4 mandates that attorneys communicate with their clients. The hearing

judge identified many instances in which Good failed to act in accordance with this rule.


       9
           Rule 1.4 Communication
                (a) A lawyer shall:
                       (1) promptly inform the client of any decision or
                       circumstance with respect to which the client's
                       informed consent, as defined in Rule 1.0(f), is
                       required by these Rules;
                       (2) keep the client reasonably informed about the
                       status of the matter;
                       (3) promptly comply with reasonable requests
                       for information; and
                       (4) consult with the client about any relevant
                       limitation on the lawyer’s conduct when the

                                              12
As to the complaint of Blaine White, the judge concluded that Good violated Rule 1.4 “by

failing to respond to both Mr. and Mrs. White’s separate requests for information regarding

their case.” The judge explained that “Mr. and Mrs. White frequently contacted [Good],

but she failed to respond to any of their phone calls or emails.” Additionally, the judge

concluded that Good’s failure to “communicate to her clients that there was a need to file

a [s]econd [a]mended [c]omplaint” supported a finding of a Rule 1.4 violation.

       The judge also concluded that Good violated Rule 1.4 when she “failed to return

[Jeanne] Delaney’s phone calls regarding requests for updates concerning her case.” In

addition, the judge concluded that Good initially communicated with Joseph Chester, but

“as time progressed,” Good “failed to communicate with him regarding updates concerning

his case.” The judge stated that Good’s behavior denied Chester the “opportunity to make

informed decisions regarding his representation.”        The judge also found that Good

“repeatedly failed to communicate” with Eriss Tubman, Cynthia Lewis, and Paul Newman:

“[Good] failed to respond to her clients’ requests for information and failed to update them

on the status of their legal matters in violation of RPC 1.4.”




                     lawyer knows that the client expects assistance
                     not permitted by the Maryland Lawyers’ Rules
                     of Professional Conduct or other law.
              (b) A lawyer shall explain a matter to the extent reasonably
              necessary to permit the client to make informed decisions
              regarding the representation.

                                             13
                                        Rule 1.5(a)10

      MLRPC 1.5(a) provides that a “lawyer shall not make an agreement for, charge, or

collect an unreasonable fee or an unreasonable amount for expenses.” Regarding the

complaint of Blaine White, the hearing judge concluded Good violated Rule 1.5 and

explained:

                       Good billed a flat fee of $500.00, which on its face was
               not an excessive fee. However, the court finds that [Good’s]
               overall billing charges were unreasonable, considering her
               inability to complete Mr. and Mrs. White’s case.

                      Part (4) of RPC 1.5(a) contemplates the amount of fees
               involved and the results obtained, which is perhaps the most
               glaring example of why [Good’s] billing was excessive.
               [Good] failed to complete the legal matter for which she was
               hired, with the exception of the initial and amended filing of
               the complaint.

      10
           Rule 1.5 Fees
               (a) A lawyer shall not make an agreement for, charge, or collect
               an unreasonable fee or an unreasonable amount for expenses.
               The factors to be considered in determining the reasonableness
               of a fee include the following:
                       (1) the time and labor required, the novelty and
                       difficulty of the questions involved, and the skill
                       requisite to perform the legal service properly;
                       (2) the likelihood, if apparent to the client, that
                       the acceptance of the particular employment will
                       preclude other employment of the lawyer;
                       (3) the fee customarily charged in the locality for
                       similar legal services;
                       (4) the amount involved and the results obtained;
                       (5) the time limitations imposed by the client or
                       by the circumstances;
                       (6) the nature and length of the professional
                       relationship with the client;
                       (7) the experience, reputation, and ability of the
                       lawyer or lawyers performing the services; and
                       (8) whether the fee is fixed or contingent.

                                              14
       The judge also concluded that Good violated Rule 1.5 while representing Jeanne

Delaney.      The judge reasoned that Good was paid $4,904 to complete Delaney’s

bankruptcy yet “failed to perform the legal services for which she was retained and

therefore was not entitled to the entire $4,904.00 fee.” As to Joseph Chester’s complaint,

the judge stated that Good’s “failure to pursue [Chester’s bankruptcy] to its conclusion

resulted in her obtaining an excessive fee” and concluded that this violated Rule 1.5.

       Additionally, the hearing judge concluded that Good violated Rule 1.5 in her

representation of Eriss Tubman, Cynthia Lewis, and Paul Newman. The judge cited our

recognition that fees charged when little or no work is performed are unreasonable fees

under Rule 1.5(a) and offered the following support for her conclusion:

                According to [Good’s] retainer agreement, [Good] was hired
                by Ms. Lewis for:

                        a. Analysis of the debtor’s financial situation
                        and rendering advice to the debtor in determining
                        whether to file a petition in bankruptcy and if so
                        under which Chapter of Bankruptcy.
                        b. Preparation and filing of any petition,
                        schedules, statement of financial affairs, and
                        plan which may be required; and
                        c. Representation of the debtor at the initial
                        meeting of creditors and confirmation hearing,
                        and any adjourned hearings thereof.

                [Good] did not adhere to the terms of her representation
                agreement in its entirety for Ms. Lewis. [Good’s] failure to
                communicate with the bankruptcy trustee in Ms. Lewis’s case
                violated both (b) and (c) of her representation agreement. She
                also failed to earn her attorney’s fees for Ms. Tubman’s and
                Mr. Newman’s cases.11

       11
            Internal citation to exhibits omitted.

                                                15
                                 Rule 1.15(a), (c), and (d)12

      MLRPC 1.15 requires attorneys to maintain their clients’ property in safekeeping.

The hearing judge found that Good “initially provided records of transactions” for Blaine

White, but after June 2013, “failed to provide any information related to the safekeeping

of Mr. and Mrs. White’s funds.” Likewise, the judge concluded that Good violated Rule




      12
           Rule 1.15 Safekeeping Property
               (a) A lawyer shall hold property of clients or third persons that
               is in a lawyer’s possession in connection with a representation
               separate from the lawyer’s own property. Funds shall be kept
               in a separate account maintained pursuant to Title 16, Chapter
               600 of the Maryland Rules, and records shall be created and
               maintained in accordance with the Rules in that Chapter. Other
               property shall be identified specifically as such and
               appropriately safeguarded, and records of its receipt and
               distribution shall be created and maintained. Complete records
               of the account funds and of other property shall be kept by the
               lawyer and shall be preserved for a period of at least five years
               after the date the record was created.

                                                  ***

               (c) Unless the client gives informed consent, confirmed in
               writing, to a different arrangement, a lawyer shall deposit legal
               fees and expenses that have been paid in advance into a client
               trust account and may withdraw those funds for the lawyer’s
               own benefit only as fees are earned or expenses incurred.
               (d) Upon receiving funds or other property in which a client or
               third person has an interest, a lawyer shall promptly notify the
               client or third person. Except as stated in this Rule or otherwise
               permitted by law or by agreement with the client, a lawyer shall
               deliver promptly to the client or third person any funds or other
               property that the client or third person is entitled to receive and,
               upon request by the client or third person, shall render
               promptly a full accounting regarding such property.

                                               16
1.15 when, in late 2013, she “failed to provide any information related to the safekeeping

of [Joseph] Chester’s funds” despite initially providing records of transactions for Chester.

       Regarding the complaints of Eriss Tubman, Cynthia Lewis, and Paul Newman, the

judge concluded that Good violated Rule 1.15(a), (c), and (d). The judge wrote:

                       [Good] failed to return unearned attorney’s fees or
                provide records for her compensation in violation of RPC
                1.15(a). [Good] did not maintain records and she kept
                unearned attorney’s fees in each clients’ matter.

                                              ***

                       [Good] did not obtain informed consent from Ms.
                Tubman, Ms. Lewis and Mr. Newman to keep unearned
                attorney’s fees and [did] not return them to her clients in
                violation of RPC 1.15(c).

                                              ***

                       [Good’s] failure to promptly deliver unearned legal fees
                to Ms. Tubman, Ms. Lewis and Mr. Newman after she
                ostensibly withdrew from their cases violates RPC 1.15(d).

                                        Rule 1.16(d)13

       MLRPC 1.16 requires attorneys to protect their clients’ interests when declining or

terminating representation. The hearing judge determined that Good violated Rule 1.16(d)



       13
            Rule 1.16. Declining or Terminating Representation
                (d) Upon termination of representation, a lawyer shall take
                steps to the extent reasonably practicable to protect a client’s
                interests, such as giving reasonable notice to the client,
                allowing time for employment of other counsel, surrendering
                papers and property to which the client is entitled and
                refunding any advance payment of fee or expense that has not
                been earned or incurred. The lawyer may retain papers relating
                to the client to the extent permitted by other law.

                                               17
when she failed to return client files to Eriss Tubman, Cynthia Lewis, and Paul Newman.

Specifically, the judge highlighted Good’s failure to return Newman’s original drawings

related to his patent application. The judge also identified Good’s failure “to notify Ms.

Tubman that she was withdrawing from her bankruptcy case, prior to filing a Motion to

Withdraw” in concluding that Good violated Rule 1.16(d).

                                       Rule 8.1(b)14

       MLRPC 8.1 prohibits attorneys from failing to respond to inquiries for information

from a disciplinary authority. The hearing judge concluded that Good violated Rule 8.1(b)

when she “failed to respond to any of Bar Counsel’s letters related to the complaints filed

by [Eriss] Tubman, [Cynthia] Lewis, and [Paul] Newman.”

                                  Rule 8.4(a), (c), and (d)

       MLRPC 8.4 provides in part:

                It is professional misconduct for a lawyer to:
                        (a) violate or attempt to violate the Maryland
                        Lawyers’ Rules of Professional Conduct,


       14
            Rule 8.1 Bar Admission and Disciplinary Matters
                An applicant for admission or reinstatement to the bar, or a
                lawyer in connection with a bar admission application or in
                connection with a disciplinary matter, shall not:
                      (a) knowingly make a false statement of material
                          fact . . . .
                      (b) fail to disclose a fact necessary to correct a
                          misapprehension known by the person to
                          have arisen in the matter, or knowingly fail to
                          respond to a lawful demand for information
                          from an admissions or disciplinary authority,
                          except that this Rule does not require
                          disclosure of information otherwise protected
                          by Rule 1.6.

                                             18
                    knowingly assist or induce another to do so, or
                    do so through the acts of another;

                                          ***

                    (c) engage in conduct involving dishonesty,
                    fraud, deceit or misrepresentation;
                    (d) engage in conduct that is prejudicial to the
                    administration of justice . . . .

      The hearing judge concluded that Good’s violations of the MLRPC in representing

Blaine White, Jeanne Delaney, Joseph Chester, Eriss Tubman, Cynthia Lewis, and Paul

Newman established a violation of Rule 8.4(a).

      The judge determined that Good violated Rule 8.4(c) and (d) when she failed to

provide competent legal services to Mr. and Mrs. White after being retained by them.

Similarly, the judge concluded that Good violated Rule 8.4(c) and (d) when representing

Jeanne Delaney:

             [Good] failed to act on Ms. Delaney’s behalf after both the
             bankruptcy court and Ms. Delaney informed her that Ms.
             Delaney’s bankruptcy would be dismissed without [Good]
             taking action to file an affidavit on her behalf. [Good] also
             retained Ms. Delaney’s entire fee for a matter that she did not
             complete. Such behavior violated RPC 8.4(c).

                    [Good’s] indifference to Ms. Delaney’s precarious
             time-sensitive filing that could have resulted in the dismissal
             of her case, constituted conduct prejudicial to the
             administration of justice, in violation of RPC 8.4(d).

      In addition, the judge concluded that Good’s promising to file an amended plan on

Joseph Chester’s behalf but failing to do so constituted a violation of Rule 8.4(c). The

judge also concluded that Good violated Rule 8.4(d) when she “fail[ed] to prosecute”




                                           19
Chester’s bankruptcy and noted that the “negligent handling” of this matter resulted in the

dismissal of Chester’s bankruptcy.

       Regarding the complaints of Eriss Tubman, Cynthia Lewis, and Paul Newman, the

hearing judge found that:

              [Good’s] failure to return unearned attorney’s fees after not
              performing the legal services for which she was compensated
              for by Ms. Tubman, Ms. Lewis, and Mr. Newman violated
              RPC 8.4(c). [Good] additionally failed to return Mr.
              Newman’s original drawings to him after his repeated requests
              in violation of both 8.4(c) and 8.4(d). [Good’s] abandonment
              of her clients further demonstrates a clear violation of Rule
              8.4(d).

Section 10-306 of the Maryland Code, Business Occupations and Professions Article

       Section 10-306 of the Maryland Code, Business Occupations and Professions

Article provides that a “lawyer may not use trust money for any purpose other than the

purpose for which the trust money is entrusted to the lawyer.” The hearing judge concluded

that Good violated § 10-306 in her handling of unearned attorney’s fees in the Eriss

Tubman, Cynthia Lewis, and Paul Newman matters. The judge explained that:

              [Good] did not refund unearned attorney’s fees to either Ms.
              Tubman or Ms. Lewis for the portion of the work that she did
              not complete related to their bankruptcies. Additionally,
              [Good] failed to refund any attorney’s fees for Mr. Newman’s
              USPTO application matter for which she produced no tangible
              work. [Good’s] conduct thereby was a misuse of trust money
              in violation of § 10-306 of the Maryland Code, Business
              Occupations and Professions Article.




                                            20
                                     DISCUSSION

      As we recently explained:

                    “In attorney discipline proceedings, this Court has
             original and complete jurisdiction and conducts an independent
             review of the record.” Att’y Grievance Comm’n v. Bleecker,
             414 Md. 147, 167, 994 A.2d 928, 940 (2010) (citations
             omitted). “We accept a hearing judge’s findings of fact unless
             we determine that they are clearly erroneous.” Att’y Grievance
             Comm’n v. Edib, 415 Md. 696, 706, 4 A.3d 957, 964 (2010)
             (quoting Att’y Grievance Comm’n v. Guida, 391 Md. 33, 50,
             891 A.2d 1085, 1095 (2006)). That deference is appropriate
             because the hearing judge is in a position to assess the
             demeanor-based credibility of the witnesses. Id. at 707, 4 A.3d
             at 964. In that regard, “[t]he hearing judge is permitted to ‘pick
             and choose which evidence to rely upon’ from a conflicting
             array when determining findings of fact.” Guida, 391 Md. at
             50, 891 A.2d at 1095 (quoting Att’y Grievance Comm’n v.
             Fezell, 361 Md. 234, 253, 760 A.2d 1108, 1118 (2000)).

                    We review de novo the hearing judge’s proposed
             conclusions of law. Att’y Grievance Comm’n v. Ugwuonye,
             405 Md. 351, 368, 952 A.2d 226, 236 (2008). In other words,
             “the ultimate determination . . . as to an attorney’s alleged
             misconduct is reserved for this Court.” Att’y Grievance
             Comm’n v. Garfield, 369 Md. 85, 97, 797 A.2d 757, 764 (2002)
             (quoting Att’y Grievance Comm’n v. Thompson, 367 Md. 315,
             322, 786 A.2d 763, 768 (2001) (alteration in original)). In that
             regard, we examine the record to ascertain whether there was
             sufficient evidence to support the hearing judge’s legal
             conclusions, by a “clear and convincing” standard of proof.
             Att’y Grievance Comm’n v. Siskind, 401 Md. 41, 54, 930 A.2d
             328, 335 (2007).

Att’y Grievance Comm’n v. Tanko, 427 Md. 15, 27–28, 45 A.3d 281, 288 (2012).

                                       Exceptions

      Neither Good nor Bar Counsel notes any exceptions to the hearing judge’s findings

of fact or conclusions of law. Thus, we shall accept the hearing judge’s “findings of fact



                                            21
as established for the purpose of determining appropriate sanctions.” Md. Rule 16-

759(b)(2)(A). In addition, based upon our review without deference to the hearing judge’s

conclusions of law, we agree that Good violated the following MLRPC provisions: Rule

1.1; Rule 1.2(a); Rule 1.3; Rule 1.4(a) and (b); Rule 1.5(a); Rule 1.15(a), (c), and (d); Rule

1.16(d); Rule 8.1(b); and Rule 8.4(a), (c), and (d). We also agree that Good violated § 10-306

of the Maryland Code, Business Occupations and Professions Article.

                                          Sanction

       As a general principle, when a lawyer is found to have engaged in misconduct, this

Court sanctions the lawyer not to punish the lawyer, but to protect the public and to

maintain confidence in the legal profession. Att’y Grievance Comm’n v. Greenleaf, 438

Md. 151, 163, 91 A.3d 1066, 1073 (2014). In attorney discipline cases, the appropriate

sanction depends on the facts and circumstances of each case, including our assessment of

aggravating and mitigating factors promulgated by the American Bar Association. Att’y

Grievance Comm’n v. Coppock, 432 Md. 629, 648, 69 A.3d 1092, 1102 (2013). We also

keep in mind that sanctions should be “commensurate with the nature and gravity of the

violations and the intent with which they were committed.” Att’y Grievance Comm’n v.

Stein, 373 Md. 531, 537, 819 A.2d 372, 375 (2003).

       Here, Bar Counsel recommends that Good be disbarred. In its Recommendation for

Sanction, Bar Counsel directs the Court’s attention to five aggravating factors found in

Standard 9.22 of the American Bar Association’s Compendium of Professional




                                             22
Responsibility Rules and Standards.15 Bar Counsel points to Good’s dishonest or selfish

motive (Standard 9.22(b)), her pattern of misconduct (Standard 9.22(c)), her multiple

offenses (Standard 9.22(d)), her failure to respond to requests during the disciplinary

process (Standard 9.22(e)), and the vulnerability of the victims affected by the conduct

(Standard 9.22(h)). Indeed, the hearing judge found by clear and convincing evidence that

Good’s conduct fell within these aggravating factors. Consequently, these factors support

a sanction of disbarment.

      When determining the appropriate sanction, we must also consider any mitigating

factors. Att’y Grievance Comm’n v. Roberts, 394 Md. 137, 165, 904 A.2d 557, 574 (2006)

(“The appropriate sanction depends on the facts and circumstances of each case, including

any mitigating factors.”); see Coppock, 432 Md. at 648, 69 A.3d at 1102. The hearing



      15
           Aggravating factors include:
              (a) prior disciplinary offenses;
              (b) dishonest or selfish motive;
              (c) a pattern of misconduct;
              (d) multiple offenses;
              (e) bad faith obstruction of the disciplinary proceeding by
              intentionally failing to comply with rules or orders of the
              disciplinary agency;
              (f) submission of false evidence, false statements, or other
              deceptive practices during the disciplinary process;
              (g) refusal to acknowledge wrongful nature of conduct;
              (h) vulnerability of victim;
              (i) substantial experience in the practice of law;
              (j) indifference to making restitution;
              (k) illegal conduct, including that involving the use of
              controlled substances.

American Bar Association, Compendium of Professional Responsibility Rules and
Standards, Standards for Imposing Lawyer Sanctions § 9.22 (1992).

                                           23
judge in this proceeding found no mitigating factors, and there is no reason to upset that

finding. See Att’y Grievance Comm’n v. West, 378 Md. 395, 411, 836 A.2d 588, 597 (2003)

(“On review, we keep in mind that the findings of the trial judge are prima facie correct

and will not be disturbed unless clearly erroneous.”).

       Pertaining to Good’s failure to communicate with her clients, her egregious

abandonment of client cases, her repeated ignoring of clients’ requests for status updates,

and her failure to return unearned fees as well as original design drawings in a patent

application matter, we are guided by our holding in Attorney Grievance Commission v.

Heung Sik Park, 427 Md. 180, 46 A.3d 1153 (2012). In that case, we held that:

              [D]isbarment is the appropriate sanction when an attorney
              abandons a client by failing to pursue the client’s interests,
              failing to communicate with the client, ignoring a client’s
              repeated requests for status updates, terminating the
              representation without notice by failing wholly to provide
              effective services, and failing to return unearned fees.

Id. at 196, 46 A.3d at 1162. Good’s conduct while representing Blaine White, Jeanne

Delaney, Joseph Chester, Eriss Tubman, Cynthia Lewis, and Paul Newman fits well within

the dictates of Park.

       Accordingly, we conclude that disbarment is the appropriate sanction. For this

reason, we entered the November 6, 2015 per curiam order disbarring Tamara Renee Good.




                                            24